Citation Nr: 0525752	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritic 
changes of the acromioclavicular joint with associated 
impingement involving the left shoulder, claimed as secondary 
to the service-connected right shoulder disability.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the service-connected hepatitis C.  

3.  Entitlement to an increased rating for the service-
connected recurrent dislocation of the right shoulder with 
arthritis and impingement syndrome, currently rated as 20 
percent disabling.  

4.  Entitlement to an initial compensable rating for the 
service-connected degenerative arthritis of the right (minor) 
elbow.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2001 and May 2003 rating decisions by 
the RO.  

At the outset, the Board notes that the veteran initially 
appealed that portion of a May 1999 rating decision which 
granted service connection for hepatitis C and assigned an 
initial 10 percent rating for that disability.  In his June 
1999 notice of disagreement, the veteran appealed the initial 
10 percent rating assigned for the service-connected 
hepatitis C.  The RO issued a statement of the case in 
January 2000, and the veteran perfected his appeal as to that 
issue that same month.  However, in a March 2000 rating 
decision, the RO increased the initial rating for the 
service-connected hepatitis C to 30 percent.  In a May 2000 
statement, the veteran indicated that the 30 percent rating 
satisfied his appeal as to that issue.  In light of the 
foregoing, the RO noted that the 30 percent rating was a 
complete grant of benefits as to the issue of a higher 
initial rating for the service-connected hepatitis C, and as 
such, the issue is no longer in appellate status or before 
the Board at this time.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  

The February 2001 rating decision denied (1) service 
connection for osteoarthritic changes of the 
acromioclavicular joint with associated impingement involving 
the left shoulder, claimed as secondary to the service-
connected right shoulder disability; and (2) an increased 
rating for the service-connected recurrent dislocation of the 
right shoulder with arthritis and impingement syndrome, then 
rated as 10 percent disabling.  

In October 2002, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of the 
testimony is associated with the claims file.  

While this appeal was pending, the RO issued a rating 
decision in November 2002 which increased the rating for the 
service-connected recurrent dislocation of the right shoulder 
with arthritis and impingement syndrome to 20 percent, 
effective from June 16, 1999.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In the May 2003 rating decision, the RO granted service 
connection for degenerative arthritis of the right elbow and 
assigned an initial noncompensable rating for that 
disability.  The veteran disagreed with the initial 
noncompensable rating assigned. 

In an October 2004 rating decision, the RO denied service 
connection for diabetes mellitus.  The veteran submitted a 
timely notice of disagreement with that decision, which was 
received at the RO in November 2004.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in May 
2005.  A transcript of the testimony is associated with the 
claims file.  

The issues of entitlement to service connection for 
osteoarthritic changes of the acromioclavicular joint with 
associated impingement involving the left shoulder, claimed 
as secondary to the service-connected right shoulder 
disability; and entitlement to service connection for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected recurrent dislocation of 
the right shoulder with arthritis and impingement syndrome, 
is manifested by objective evidence of a rotator cuff tear, 
fatigue with limitation of motion, crepitus and tenderness, 
positive impingement, along with subjective complaints of 
pain, weakness, stiffness and swelling; but neither 
limitation of motion of the arm to 25 degrees from the side, 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), loss of the head of the humerus (flail 
shoulder), nor ankylosis of the shoulder have been shown.

2.  The veteran's degenerative arthritis of the right elbow 
is manifested by pain with supination and tenderness over the 
medial epicondyle and noncompensable limitation of motion; 
with flexion of the forearm limited to 135 degrees and mild 
limitation of motion on supination and pronation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, in 
excess of 20 percent, for the service-connected recurrent 
dislocation of the right shoulder with arthritis and 
impingement syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5010, 
5201, 5202, 5203 (2004).

2.  The criteria for an initial 10 percent disability rating, 
but not more, for the service-connected degenerative 
arthritis of the right (minor) elbow have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5206, 
5207, 5208 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims on appeal, 
the Board finds that compliance with the VCAA has been 
satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in October 
2001 informed him that to establish entitlement to higher 
initial ratings for his service-connected disabilities, the 
veteran must show that these disabilities have gotten worse.  
The October 2001 letter also informed the veteran that to 
establish service connection for a claimed disability, the 
competent medical evidence of record must show a current 
disability, and a relationship between the current disability 
and an injury, disease, or event in service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The October 
2001 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The October 2001 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his disabilities.  In the October 
2001 letter, and in subsequent letters, he was specifically 
asked to tell VA about any additional information or evidence 
and send VA the evidence needed as soon as possible.  Thus, 
he was, in effect, asked to submit all evidence in his 
possession.  Moreover, at his May 2005 personal hearing, 
before the undersigned Veterans Law Judge, the veteran was 
specifically asked if he had submitted to VA all of the 
evidence in his possession that pertained to his claims.  The 
veteran testified that, as far as he knew, he had submitted 
everything.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide all evidence in his possession that pertained to his 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Factual Background

A.  Right Shoulder

The veteran asserts that the service-connected right shoulder 
disability is more severe than is represented by the 20 
percent rating currently assigned.  

Historically, service connection was initially granted for 
recurrent right (minor) shoulder dislocations in a March 1986 
rating decision.  An initial 10 percent rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

In the veteran's June 1998 claim for an increased rating, the 
veteran noted that he had undergone right shoulder surgery in 
January 1986 and that the surgery helped with pain for a 
while, but that the pain associated with range of motion had 
started to recur.  The veteran also noted additional popping 
and grinding in the right shoulder joint.  

At an April 1999 examination, provided on a fee basis for VA, 
the veteran complained of subacromial crepitus pain over his 
acromioclavicular joint and the inability to do overhead 
motion, or work with his right shoulder.  The veteran denied 
any significant upper extremity sensory deficit or numbness.  
Examination revealed no gross pain to palpation in the right 
shoulder region.  External rotation was 40 degrees.  Internal 
rotation was 40 degrees.  The veteran demonstrated 
subacromial crepitus with abduction external rotation.  X-ray 
studies noted good preservation of the glenohumeral joint.  
Resection of the distal clavicle with associated residual 
bone formation between the clavicle and the acromion were 
noted.  There was irregularity of the inferior margin of the 
acromion and the lateral aspect of the greater tuberosity 
consistent with impingement syndrome.  No gross fracture or 
dislocation was noted.  

In a May 1999 rating decision, the 10 percent rating for the 
service-connected recurrent dislocation of the right shoulder 
was confirmed and continued.  

In August 2000, the veteran's shoulder was once again 
examined, on a fee basis for VA.  The veteran continued to 
complain of sharp pain and crepitus.  Forward flexion of the 
right shoulder was to 140 degrees.  Abduction was to 140 
degrees.  External and internal rotation were to 45 degrees.  
The veteran had a negative drop arm sign.  The veteran 
demonstrated a painful arc with abduction greater than 90 
degrees with associated subacromial crepitus.  The veteran 
had pain to palpation over the bicipital tendon.  
Neurovascular status to the right shoulder was intact.  X-ray 
findings were once again consistent with impingement 
syndrome.  The impression was osteoarthritic degenerative 
changes of the acromioclavicular joint.  

As noted hereinabove, the RO issued a rating decision in 
February 2001 which, inter alia, recharacterized the 
veteran's service-connected recurrent dislocation of the 
right shoulder to include arthritis and impingement syndrome.  
In doing so, the RO began rating this disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5203.  However, the 
RO continued to deny entitlement to an increased rating for 
the service-connected recurrent dislocation of the right 
shoulder with arthritis and impingement syndrome, and 
confirmed and continued the 10 percent rating.  

Along with his March 2001 notice of disagreement, the veteran 
submitted a VA magnetic resonance imaging (MRI) report from 
October 2000 showing a full-thickness tear of the rotator 
cuff tendon, with a high-riding shoulder, with a 1 cm gap.  

An October 2002 VA clinical record noted tenderness on 
examination of the right shoulder, especially anteriorly and 
laterally.  The veteran could abduct 60 degrees and flex to 
110 degrees.  The veteran had very limited internal rotation.  
He had crepitation tenderness with motion and a positive 
impingement.  The impression was chronic subacromial bursitis 
of the right shoulder. 

At his personal hearing in October 2002, the veteran 
testified that he received cortisone shots for his right 
shoulder pain a minimum of six times per year.

In a November 2002 rating decision, the RO increased the 
rating for the service-connected recurrent dislocation of the 
right (minor) shoulder with arthritis and impingement 
syndrome to 20 percent, effective from June 19, 1999.  In 
doing so, the RO rated the veteran's service-connected right 
shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5201, based on arthritis and limitation of motion.

A December 2002 VA clinical report noted that the veteran 
continued to complain of shoulder pain.  Examination of the 
right shoulder revealed some generalized crepitation 
tenderness.  The veteran had mild limitation of motion.  The 
impression was chronic subacromial bursitis.  

A November 2003 VA clinical report noted that the veteran 
continued to complain of shoulder pain.  On examination of 
both shoulders, he could abduct about 50 degrees.  He could 
flex to 120.  He had some crepitation on motion with 
tenderness, especially on the lateral side.  The impression 
was chronic subacromial bursitis.  

A January 2004 VA clinical report noted that the veteran 
continued to complain of persistent pain and stiffness in the 
shoulders.  The impression was chronic adhesive capsulitis of 
the shoulders.  

At his May 2005 hearing, before the undersigned Veterans Law 
Judge, the veteran testified that he continued to receive 
cortisone shots about once every other month for pain.  The 
veteran testified that the pain intensified with overhead 
movement or if he had to pick up something heavy.  The 
veteran also indicated that he continued to have shoulder 
dislocations.  

B.  Right Elbow Arthritis

Historically, in an April 1981 rating decision, the RO 
granted service connection for residuals of a crush injury, 
brachial artery, neuroproxia, right median nerve.  An initial 
10 percent rating was assigned, based on the veteran's 
neurological symptomatology, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

In a March 1986 rating decision, the service-connected 
disability was recharacterized as residuals of a crush 
injury, brachial artery, neuroproxia, right median nerve due 
to compound fracture of the right (minor) humerus.  The 10 
percent rating assigned for that disability was increased to 
30 percent. 

In a statement received at the RO in June 1998, the veteran 
reported that he had been receiving continued VA treatment 
for his service-connected right elbow crush injury.  He 
reported increased pain, loss of strength, grinding 
sensations and numbness.  The veteran believed he might have 
developed arthritis in the right elbow.  

At an April 1999 examination, provided on a fee basis for VA, 
the examiner noted pain on palpation over the veteran's 
medial epicondyle.  Range of motion was from 0 to 140 degrees 
with good stability.  There was no effusion.  The veteran 
demonstrated a 40 percent loss of his distal biceps muscle 
compared to the contralateral side.  The veteran had 5/5 
residual motor grading but demonstrated weakness compared to 
the contralateral unaffected side.  The veteran demonstrated 
a decreased grip strength on the right.  At that time, x-ray 
studies showed no evidence of degenerative changes.  

A couple of years later, however, degenerative arthritis was 
noted on clinical examinations.  For example, a December 2002 
VA outpatient clinical record indicated that the veteran 
continued to have a lot of joint aches and pains, especially 
in his right elbow.  The elbow was quite tender over the 
medial epicondyle.  He had 0 to 135 degrees of motion.  He 
had only mild limitation on supination and pronation.  He did 
get some crepitation with supination and pronation of his 
elbow.  The impression was status post crush injury, right 
elbow, and early degenerative arthritis right elbow.  

In a May 2003 rating decision, service connection was granted 
for degenerative arthritis of the right elbow.  An initial 
noncompensable rating was assigned for the arthritis of the 
right elbow, effective from December 9, 2002.  The veteran 
disagreed with the initial noncompensable rating assigned.  

A June 2003 VA orthopedic clinic note shows that the veteran 
continued to have pain in the right elbow.  It was tender 
both on the medial and lateral sides.  He had mild limitation 
of motion and there was some decreased grip strength.  The 
impression was medial and lateral epicondylitis, right elbow.  

A November 2003 VA orthopedic clinic note shows that the 
veteran reported continued pain in the medial side of his 
right elbow with difficulty grasping.  His right elbow was 
very tender over the medial epicondyle.  He had normal range 
of motion of his elbow.  He did have some pain with 
supination.  The impression was medial epicondylitis in the 
right elbow.  

A January 2004 VA orthopedic report noted the veteran's 
continued complaints of tenderness in his elbow.  The veteran 
reported increased weakness and dysesthesia, more on the 
ulnar side of his hand, and also involving the median nerve.  
On examination, the area just proximal to the veteran's right 
elbow was very tender.  The veteran had tenderness over the 
condyle.  He had some dysesthesia, mainly ulnar nerve 
distribution, but also involvements on the median.  His grip 
strength was fair.  The impression was neuropathy, right 
upper extremity.

At his May 2005 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had noticed 
an increased loss of strength in his right hand, along with 
the elbow pain.  During a flare-up, he noticed reduced 
strength and loss of motion.


III.  Increased Ratings-General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45 (2004).


IV. Specific Criteria and Analysis

A.  Right Shoulder

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran's service-connected recurrent dislocation of the 
right shoulder with arthritis and impingement syndrome is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5201 for manifestations of arthritis with limitation of 
motion of the shoulder.  The veteran is left hand dominant, 
so the shoulder disorder would be evaluated under the minor 
extremity portion of the diagnostic codes governing ratings 
for the shoulder.  

The veteran's service-connected recurrent dislocations of the 
right shoulder with arthritis and impingement syndrome is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5201 for arthritis with limitation of motion of the arm.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004), a 20 
percent evaluation is warranted for limitation of motion of 
the major or minor arm when motion is possible to no more 
than the shoulder level.  A 30 percent evaluation (major arm) 
or a 20 percent evaluation (minor arm) is warranted for 
limitation of motion when motion is limited to midway between 
the side and shoulder.  A 40 percent evaluation (major arm) 
or 30 percent evaluation (minor arm) is warranted for 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5201 (2004).

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. § 
4.71, Plate I (2004).

In this case, the competent medical evidence of record shows 
that the veteran's limitation of motion of the right (minor) 
shoulder/arm more nearly approximates that of midway between 
the side and shoulder level, warranting a 20 percent 
evaluation under Diagnostic Code 5201.  Specifically, in 
August 2000, forward flexion of the right shoulder was to 140 
degrees.  Abduction was to 140 degrees.  External and 
internal rotation were to 45 degrees, and the veteran 
demonstrated a painful arc with abduction greater than 90 
degrees with associated subacromial crepitus.  

In October 2002, the veteran could abduct 60 degrees and flex 
to 110 degrees.  The veteran had very limited internal 
rotation.  He had crepitation tenderness with motion and a 
positive impingement.  Finally, in November 2003, the veteran 
could abduct about 50 degrees.  He could flex to 120.  In 
sum, the various ranges of motion of the right arm from 
August 2000 to November 2003 show that, at times, the veteran 
could only abduct the right shoulder to 60 degrees.  
Additionally, pain and increased weakness were also noted.  
As such, the Board finds that the limitation of abduction, 
along with additional pain and weakness, more nearly 
approximates that of limitation of the right arm to midway 
between the side and shoulder level.  This limitation 
corresponds to the current 20 percent rating for the minor 
arm under Diagnostic Code 5201.  In order to warrant a 30 
percent rating under this code, the evidence would have to 
show limitation of the arm to 25 degrees from the side.  This 
has not been shown, nor does the veteran assert such.  

The Board has also considered other diagnostic codes 
pertaining to ratings for the arm and shoulder.  

Diagnostic Code 5200 governs ratings for ankylosis of the 
scapulohumeral articulation - where the scapula and humerus 
move as one piece.  A 20 percent rating is assigned for 
favorable ankylosis, with abduction to 60 degrees, and the 
mouth and head can be reached.  A 30 percent rating is 
assigned for intermediate ankylosis (between favorable and 
unfavorable) of the minor arm.  A 40 percent rating is 
assigned for unfavorable ankylosis of the minor arm with 
abduction limited to 25 degrees from the side.

Diagnostic Code 5202 governs ratings for other impairment of 
the humerus.  Under Diagnostic Code 5202 for minor 
extremities, a 20 percent evaluation is assigned for 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 20 percent evaluation is also assigned for 
recurrent dislocation of the minor arm scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
20 percent evaluation is also in order for malunion of the 
humerus with marked deformity of the minor arm or moderate 
deformity.  A 40 percent evaluation is assigned for fibrous 
union of the humerus, while a 50 percent evaluation is 
assigned for a nonunion of the humerus (false flail joint).  
A 70 percent evaluation is assigned for loss of the head of 
the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2004).

In this case, the medical evidence of record does not 
indicate that the veteran has ankylosis of the scapulohumeral 
joint or fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, or loss of head of (flail shoulder) 
the humerus.  As such, the veteran is not entitled to a 
higher rating under Diagnostic Codes 5200 or 5202.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 and 5202 (2004).

Likewise, a rating under Diagnostic Code 5203, which governs 
ratings for impairment of the clavicle or scapula, including 
dislocation, nonunion (with or without loose movement) and 
malunion, would not afford the veteran a disability rating in 
excess of 20 percent, because the maximum allowable rating 
under Diagnostic Code 5203 is 20 percent for the major and 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2004).

Finally, and as noted hereinabove, VA adjudicators must 
consider whether a schedular disability rating based on 
limitation of motion may be augmented under certain 
regulations applying to disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40, which concerns functional loss due 
to pain, and 38 C.F.R. § 4.45, which concerns functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  The Court of Appeals for Veterans 
Claims (Court) held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence reflects that the 
veteran's limitation of flexion of the right arm has ranged 
from 110 degrees to 140 degrees since 2000; and the veteran's 
limitation of abduction of the left arm has ranged from 140 
in 2000, to 60 in 2002 to 50 in 2003.  Technically, these 
ranges of motion correspond to a 10 percent rating under 
Diagnostic Code 5201.  (To meet the criteria for a 20 percent 
rating, motion of the minor arm must be limited to midway 
between the side and shoulder level, or equivalent to 45 
degrees.)  However, at all of the examinations, the veteran 
has complained of additional pain on motion, weakness and 
fatigability, particularly with over head motion.  As such, 
and in light of the finding that the veteran's abduction was 
shown to be limited to 50 degrees in 2003, the Board finds 
that the level of disability of the service-connected 
recurrent dislocation of the right shoulder with arthritis 
and impingement syndrome more nearly approximates the 
criteria for the currently assigned 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 based on limitation 
of motion of the minor arm to midway between the side and 
shoulder level.  

In sum, the aforementioned DeLuca criteria have been 
considered, and have been incorporated into the 20 percent 
rating correctly assigned, based on increased functional 
limitations during flare-ups, due to additional pain, 
weakness and fatigability demonstrated during examination.  
The Board finds that they would not result in a higher 
evaluation for the veteran in this case because the veteran 
is receiving the appropriate schedular evaluation even 
considering his complaints of pain and limitation during the 
periods in question.  The Board is mindful of the veteran's 
torn right rotator cuff and impingement syndrome, and the 
pain that these manifestations must cause; however, based on 
the rating criteria and the medical evidence of record in 
this case, the 20 percent rating is consistent with the 
objective medical evidence in this case and the level of 
disability exhibited by the veteran.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
shoulder disorder.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Right Elbow - arthritis

With regard to the claim for a higher initial rating for the 
service-connected degenerative arthritis of the right (minor) 
elbow, since the veteran appealed the initial noncompensable 
rating assigned, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  This is in contrast to the 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
where the Court indicated the most recent level of functional 
impairment is of primary importance when an increased rating 
is at issue.

The veteran's service-connected arthritis of the right  
(minor) elbow is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5206 for arthritis with limitation of 
motion of the forearm.  As noted hereinabove, under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated under arthritis, degenerative.  
Degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, limitation of 
flexion of the major or minor forearm, when flexion is 
limited to 110 degrees, warrants a noncompensable evaluation.  
When flexion is limited to 100 degrees, a 10 percent 
evaluation is warranted.  When flexion of the forearm is 
limited to 90 degrees, a 20 percent evaluation is warranted.  
When flexion of the forearm is limited to 70 degrees, a 30 
percent (major arm) and 20 percent (minor arm) evaluation is 
assignable.  When flexion is limited to 55 degrees, a 40 
percent evaluation is assigned for the major forearm and a 30 
percent evaluation is assigned for the minor forearm; and 
when limited to 45 degrees, a 50 percent evaluation is 
warranted for the major forearm and a 40 percent evaluation 
is warranted for the minor forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2004). 

Compensable ratings are assigned for limitation of extension 
of the minor forearm as follows:  When extension is limited 
to 45 degrees, a 10 percent rating is assigned; when 
extension is limited to 60 degrees a 10 percent is assigned; 
when extension is limited to 75 degrees a 20 percent rating 
is assigned; when extension of the minor forearm is limited 
to 90 degrees, a 20 percent rating is assigned; when 
extension of the minor forearm is limited to 100 degrees, a 
30 percent rating is assigned; and when extension of the 
minor forearm is limited to 110 degrees, a 40 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2004).

Normal elbow extension and flexion is from 0 to 145 degrees.  
38 C.F.R. § 4.71 (Plate I) (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208, a 20 percent 
rating is warranted when flexion of the minor forearm is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2004).  

The Rating Schedule provides ratings for a 20 percent rating 
for limitation of pronation of the forearm of the minor upper 
extremity if motion is lost beyond the last quarter of the 
arc and the hand does not approach full pronation or for 
motion lost beyond the middle of the arc.  Limitation of 
supination warrants a compensable, 10 percent, rating when 
supination is limited to 30 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2004).  

Normal pronation is from 0 to 80 degrees and normal 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71 (Plate 
I) (2004).

Based upon the evidence of record, the Board finds that the 
veteran's limitation of motion of the right (minor) forearm 
is noncompensable.  The medical evidence dating back to 1999 
notes only mild limitation of flexion, extension, pronation 
and supination on examination, including as a result of pain 
or dysfunction.  For example, flexion of the forearm in April 
1999 was noted to be limited to 140 degrees with good 
stability.  In December 2002, flexion was limited to 135 
degrees and only mild limitation of pronation and supination 
were noted.  In November 2003, an orthopedic clinic note 
indicated that the range of motion of the right elbow was 
normal.  In sum, the totality of the medical evidence 
indicates that the veteran has some limitation of motion of 
the right forearm, but the limitation has never been shown to 
be more than mild, and is thus considered noncompensable.  In 
order to warrant a compensable rating under the diagnostic 
codes for limitation of flexion, extension, supination and 
pronation of the forearm, the evidence must show, at a 
minimum, at least one of the following:  flexion limited to 
100 degrees, extension limited to 45 degrees, motion lost 
beyond the last quarter of the arc of pronation, or 
supination limited to 30 degrees.  None of these limitations 
has ever been shown in this case, at any time during the 
appeal period.  

However, since the veteran has been diagnosed with arthritis, 
and service connection has been granted for such, a 10 
percent rating is assignable for the service-connected 
arthritis based on noncompensable limitation of motion.  As 
noted hereinabove, a 10 percent rating is assignable for 
arthritis with noncompensable limitation of motion of the 
affected joint.  The Board does not find that a 20 percent 
rating is warranted for the service-connected arthritis of 
the right elbow because the evidence does not show that the 
veteran experiences occasional incapacitating episodes of 
arthritic pain.  

In assigning the 10 percent rating for the service-connected 
arthritis of the right (minor) elbow, the Board is mindful 
that the veteran is already in receipt of a 30 percent rating 
for the service-connected residuals of a crush injury to the 
right elbow, brachial artery, neuroproxia, right median nerve 
due to compound fracture of the right humerus.  The Board 
points out, however, that the 30 percent rating is based 
solely on neurological symptomatology, pursuant to the 
criteria for rating incomplete paralysis under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 does 
not contemplate the ratings for arthritis or other orthopedic 
disabilities, which may be rated separately from neurological 
disabilities without violating the fundamental principle 
relating to pyramiding.  

In this regard, the Board notes that certain coexisting 
diseases or symptoms in this area do not lend themselves to 
distinct and separate disability ratings without violating 
the fundamental principle relating to pyramiding as outlined 
in 38 C.F.R. § 4.14 (2004).  The principle relating to 
pyramiding proclaims that the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, is to be avoided.  Id.  The 
evaluation of the same disability or same manifestations 
under the various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2004).

Since it is permitted to rate orthopedic and neurological 
manifestations separately, and for the reasons set forth 
hereinabove, a compensable, 10 percent rating, but no more, 
is warranted for the orthopedic manifestation of the service-
connected degenerative arthritis of the right elbow.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
degenerative arthritis of the right elbow, as prescribed by 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.


ORDER

An evaluation in excess of 20 percent for recurrent 
dislocation of the right shoulder with arthritis and 
impingement syndrome is denied.

An initial 10 percent rating, but not more, for the service-
connected degenerative arthritis of the right (minor) elbow 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

A.  Left Shoulder

A review of the medical evidence in this case suggests that 
there may be a link between the veteran's service-connected 
right shoulder disability and his nonservice-connected left 
shoulder disability.  Specifically, the veteran asserts that 
overuse of his nonservice-connected left shoulder, due to the 
pain and functional loss of the service-connected right 
shoulder, has made the left shoulder disability worse.  While 
a fee basis examiner in August 2000 opined that the veteran's 
left shoulder disability was a stand-alone entity of 
impingement syndrome, unrelated to the service-connected 
right shoulder disability, that examiner did not address the 
veteran's contentions that overuse of the left shoulder 
because of the service-connected right shoulder disability 
may have aggravated the nonservice-connected left shoulder 
disability.  

In this regard, the Board notes that a VA doctor has opined 
that there could be a relationship between the service-
connected right shoulder disability and the nonservice-
connected left shoulder disability, albeit adequate rationale 
for this opinion has not yet been provided.  

Nonetheless, in the case, Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the AMC must consider whether the 
veteran's osteoarthritic changes of the acromioclavicular 
joint with associated impingement involving the left shoulder 
is proximately due to or the result of his service-connected 
disability pursuant to 38 C.F.R. § 3.310(a) (2004).  If 
however, the AMC determines that the veteran does not have a 
left shoulder disability which is proximately due to or the 
result of his service-connected right shoulder disability, 
the AMC must now also consider whether the veteran has a 
separate left shoulder disorder which has been aggravated by 
his service-connected right shoulder disability, and, if so, 
the level of disability attributable to aggravation must be 
determined.  In order to determine these questions, the Board 
finds that a VA examination is necessary.

All pertinent treatment records should be obtained and 
associated with the claims file.  




B.  Diabetes Mellitus

As noted hereinabove, in an October 2004 rating decision, the 
RO denied the veteran's claim of service connection for 
diabetes mellitus, claimed as secondary to the service-
connected hepatitis C.  The veteran subsequently submitted a 
timely notice of disagreement which was received at the RO in 
November 2004.

The RO has not issued a Statement of the Case as to the issue 
of service connection for diabetes mellitus.

As such, the AMC is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2004).  In this regard, the Court has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:


1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
osteoarthritic changes of the 
acromioclavicular joint with associated 
impingement involving the left shoulder, 
as well as his diabetes mellitus.  After 
obtaining any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded an 
orthopedic VA examination to determine 
the current nature, extent, and 
manifestations of any left shoulder 
disability.  All indicated testing should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner in connection 
with the examination.  Following the 
examination and a review of pertinent 
documents in the claims file, the 
examiner is requested to provide detailed 
and specific comments as to any 
relationship between the veteran's 
service-connected right shoulder 
recurrent dislocation with arthritis and 
impingement syndrome and any current left 
shoulder disorder.  Importantly, if the 
examiner agrees that the left shoulder 
disability is a separate entity, not 
caused by the service-connected right 
shoulder disability, the examiner should 
also nonetheless indicate if the 
veteran's service-connected right 
shoulder disability aggravates any 
current left shoulder disorder, and, if 
so, what level of disability is 
attributable to aggravation.

3.  The AMC should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
service connection for diabetes mellitus, 
claimed as secondary to the service-
connected hepatitis C, in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2004).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

4.  The AMC should readjudicate the 
veteran's claim for entitlement to 
service connection for osteoarthritic 
changes of the acromioclavicular joint 
with associated impingement involving the 
left shoulder, claimed as caused by, or 
aggravated by, the service-connected 
right shoulder disability.  Specific 
consideration should be given to whether 
the veteran has a left shoulder disorder 
secondary to his service-connected right 
shoulder disability, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth 
in Allen regarding aggravation.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


